        Case 3:20-cv-00092-BAJ-EWD       Document 57    04/16/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT

                     MIDDLE DISTRICT OF LOUISIANA


 MCARTHUR GRIFFIN CIVIL ACTION

VERSUS

 REG MARINE LOGISTICS LLC, ET NO. 20-00092-BAJ-EWD
AL.


                                     ORDER

      Before the Court is the unopposed Motion to Strike the Affidavit ofBlaine

Russell (Doc. 44) filed by Plaintiff, McArthur Griffin. For the reasons provided

herein, the Motion is GRANTED.

      Because this Motion is granted, the related motions—the Gulf Offshore

Logistics, LLC, FRCP Rule 56 Motion for Summary Judgment (Doc. 37), the

GOL, LLC FRCP Rule 56 Motion for Summary Judgment (Doc. 38), and the

Exparte Motion to Replace Specific IVEotion Pleadings With Corrected

Copies (Doc. 39)—are DENIED.

 I. BACKGROUND

      On April 22, 2019, Plaintiff filed suit in the 19th Judicial District Court for

East Baton Rouge Parish against Gulf Offshore Logistics, LLC ("Gulf Offshore"),

GOL, LLC fGOL"), REC Marine Logistics, LLC ("REG Marine"), and the American

Club, to recover for alleged injuries he incurred while aboard the MfV Dustin Danos,

a vessel owned, operated, and/or managed by Defendants." (Doc. 1-1, p. 53). On


November 4, 2019, Plaintiff filed an Amended Petition for Damages, adding QBE

Insurance and Offshore Transport Services, LLC, as Defendants. (Doc 1, p. 3).

                                         1
          Case 3:20-cv-00092-BAJ-EWD       Document 57     04/16/21 Page 2 of 5




Plaintiff alleges that he was employed by either REG Marine, Offshore Transport

Services, LLC, GOL, or Gulf Offshore when he sustained "serious injuries to his neck,


back, legs, and other body parts," due to Defendants' negligence. (Doc. 1-1, p. 2).


Defendants removed the case to this Court on February 17, 2020. (Doc. 1).


         On September 4, 2020, GOL and Gulf Offshore separately moved for summary

judgment. See (Docs. 37, 38, 39). GOL and Gulf Offshore rely on the same affidavit of

Blaine Russell, a business operations manager for EEC Marine, to establish that

neither GOL nor Gulf Offshore had a relationship with Plaintiff and therefore that

they should be dismissed from the suit. (Doc. 37-3, p. 1); (Doc. 37-1, p. 1); (Doc. 38-1,


p. 1).


         Plaintiff argues that because RusseFs statements are conclusory, not based on


his personal knowledge, and impeach his sworn testimony, his affidavit should be

stricken and the Motions should be denied. (Doc. 44-1, p. 2); (Doc. 43).

II. LEGAL STANDARD

         Summary judgment is governed by Federal Rule of Civil Procedure ("Rule") 56.

Rule 56(c)(4) provides that <([a]n affidavit. . . used to support or oppose a motion must

be made on personal knowledge. Where an affidavit is not based on personal


knowledge, the court may strike all or part of the affidavit. See Richardson v.

Oldham, 12 F.3d 1373, 1378 (5th Cii\ 1994). While an affidavit need not state that

the testimony is specifically based on personal knowledge, the affidavit must lay a

sufficient foundation to indicate how or why such individual would have knowledge

of the information within. See DIRECTV, Inc. v. Budden, 420 F.3d 521, 529-31

(5th Cii\ 2005).

                                            2
         Case 3:20-cv-00092-BAJ-EWD        Document 57    04/16/21 Page 3 of 5




III. ANALYSIS

           A. IMotion to Strike

        Russel stated under oath that he is a business operations manager for


Defendant, REC Marine Logistics, LLC." (Doc. 37-3, p. 1). Plaintiff contends that

Russell s affidavit does not contain enough factual support to demonstrate [that]

Russell possesses personal knowledge of the matters" in his affidavit, particularly

those which relate to GOL and Gulf Offshore. (Doc. 44-1, p. 3). This contention is

unopposed.


        Russel stated that he was familiar with the "accounting activities of both REG

Marine and Offshore Transport Services, LLC, because REC has had regular vessel


charter activities with Offshore Transport Services, LLC. for several years."


(Doc. 37-3, p. 1). Without laying further foundation, Russel also attested that:

        He is Q aware that Gulf Offshore Logistics, LLC does not participate in
        operation of any vessel, and does not employ or manage any vessel crew
        as it has been idle and not conducting any business for several years;


        [He] is also aware that GOL, LLC has no operational or management
        functions for REC or Offshore Transport Services, LLC; does not, and
        never has employed Griffin or other boat crew persons, or managed any
        vessel, including M./V Dustin Danos; and it is only utilized to process
        payments for services among various parties.
(Id.)

        The Court notes that, given Russel's title as a "Business Manager" of REG


Marine, it is expected that he would have knowledge of the business operations of

REG Marine. See DIRECTV, 420 F.3d at 530 ("Here, it is reasonably within WhaWs

position—what one court has called his sphere of responsibility'—as a Senior


Director of Signal Integrity for DTC to be familiar with the Q Q investigation as
          Case 3:20-cv-00092-BAJ-EWD        Document 57     04/16/21 Page 4 of 5




described in his affidavit/') (citation omitted). However, neither Defendant has

provided any evidence to demonstrate why Russell's knowledge of the accounting


activities of REG Marine would necessarily lend itself to knowledge of the business

and operational activities ofGOL or Gulf Offshore.

         The Court finds that Russells affidavit is deficient for lack of personal

knowledge, and as such it is stricken from GOL and Gulf Offshore's Motions for

Summary Judgment. See FED. R. ClV. P. 56(c); FED. R. ClV. P. 56(e).


            B. IVIotions for Summary Judgment

         GOL asserts that it "is an invoice clearing, bookkeeping facility for businesses

operating in the boat and vessel activities in the Gulf of Mexico and adjacent

waterways. (Doc. 38-1, p. 1). GOL argues that "Blaine RusselFs attached affidavit,


clearly supports the lack of any involvement of GOL, LLC with Griffin or his

employment, [thus] GOL, LLC should be promptly dismissed from the above entitled

and numbered litigation." (Id.). Similarly, Gulf Offshore relies on RusselFs affidavit

to provide support for the contention that it purportedly "has not operated or

conducted any business whatever [sic], for about five years. . . and [therefore] should


be promptly dismissed from the above entitled and numbered litigation." (Doc. 37-1,

p. 1).


         Neither GOL nor Gulf Offshore have provided any evidence, other than

Russells affidavit, to support their Motions. Given that the affidavit is stricken,

Defendants have not demonstrated "that there is no genuine dispute as to any


material fact and that [Defendants] [are] entitled to judgment as a matter of law."
        Case 3:20-cv-00092-BAJ-EWD          Document 57      04/16/21 Page 5 of 5




Fed. R. Civ. P. 56(a). Therefore, the Motions are denied.1


IV. CONCLUSION

       Accordingly,

       IT IS ORDERED that Plaintiffs Motion to Strike Affidavit of Blaine Russel

is GRANTED. Blaine RusselFs Affidavit, Doc. 37-3 and Doc. 38-5, be and are hereby

STRICKEN from Defendants' Motions for Summary Judgment.

       IT IS FURTHER ORDERED that the Gulf Offshore Logistics, LLC,

FRCP Rule 56 Motion for Summary Judgment (Doc. 37) is DENIED.

       IT IS FURTHER ORDERED that the GOL, LLC FRCP Rule 56 Motion

for Summary Judgment (Doc. 38) is DENIED.

       IT IS FURTHER ORDERED that the Exparte Motion to Replace

Specific Motion Pleadings With Corrected Copies (Doc. 39) is TERMINATED

as moot.

                                                                 l^tL
                                Baton Rouge, Louisiana, this "^ day of April, 2021




                                          JUDGE BRIAN A. JACKSON
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




1 The Court acknowledges that Defendants have filed a joint Ex Parte IVEotion to Replace
Specific Motion Pleadings with Corrected Copies (Doc. 39). The corrections requested pertain
to the style and formatting of the motions for summary judgment, rather than the content.
This does not affect the Court's ruling.
